6 N.J. 495 (1951)
79 A.2d 310
FELIX A. TAGLIABUE, SHIPPEN HOLDING COMPANY, GIBRALTAR CORRUGATED PAPER COMPANY, INC., A CORPORATION, CASHMAN LAUNDRY CORPORATION, A CORPORATION OF NEW JERSEY, PLAINTIFFS-RESPONDENTS,
v.
TOWNSHIP OF NORTH BERGEN, IN THE COUNTY OF HUDSON, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY, GABRIEL A. MACHETTO, DIRECTOR OF REVENUE AND FINANCE, AND CHAIRMAN OF THE BOARD OF ASSESSORS OF SAID TOWNSHIP OF NORTH BERGEN, ADOLPH BENTZ, AND FRED RITTER, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued March 12, 1951.
Decided March 19, 1951.
*496 Mr. Nicholas S. Schloeder argued the cause for the appellants.
Mr. Joseph C. Glavin argued the cause for the respondents (Messrs. Burke, Sheridan & Hourigan, and Mr. James Rosen, attorneys).
PER CURIAM.
At the argument of this case it appeared that the appellant had complied with the provisions of the order appealed from and all parties agreed that the questions sought to be raised were moot. The appeal is therefore dismissed.
For dismissal  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
Opposed  None.